Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 4, 5-6, 8, 19, 22, and 25-30 are pending. Applicant’s amendment filed 5/19/2021 is acknowledged.

2.  Applicant’s IDS, filed 5/19/2021, is acknowledged and have been considered. 

3. The restriction requirement, as set forth in the Office action mailed on 11/10/2020, has been withdrawn in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 

Claims 25-27 directed to an isolated nucleic acid that encodes the claimed monoclonal antibody are rejoined. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112

4. The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.  Claims 5, 22 and 26 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 



Claims 5 and 22 recite that the monoclonal antibody comprises a HCVR of SEQ ID NO: 6 and a LCVR of SEQ ID NO: 8. Base claim 1 recites the same. Accordingly, the dependent claims do not further limit base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 26 recites that the monoclonal antibody comprises a HCVR of SEQ ID NO: 6 and a LCVR of SEQ ID NO: 8. Base claim 25 recites the same. Accordingly, the dependent claims do not further limit base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6. Claims 1, 4, 6, 8, 19, 25, and 27-30 are allowable. 

Applicant’s amendment filed 6/11/2015, has overcome the outstanding rejections which were of the previous office action. 

The claims as now amended are directed to an isolated monoclonal antibody that binds specifically to royalactin which includes a HCVR and LCVR of SEQ ID Nos: 6 and 8 or which includes the VH and VL CDR 1-3 of these L and H chains. 

Support for applicant’s amendment can be found for example on p. 2 of the specification as filed. 

One of ordinary skill in the art would consider applicant as being in possession of the claimed matter in light of applicant’s disclosure of the H and L chain sequences for the claimed antibody. 

Tatsuya which was discussed in the prior rejection under 35 USC 103 and which is considered the closest prior art does not teach the currently claimed antibody, and one of skill in the art would not be guided to the specific sequences currently claimed given the teachings of Tasuya. 

7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 8, 2021				/JAMES  ROGERS/

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644